PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/220,902
Filing Date: 27 Jul 2016
Appellant(s): Chowdhury et al.



__________________
Stephen Terrile
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Remarks: 
Specifically, the examiner cites to a portion of Johnson which sets forth a significant challenge in predictive coding is the selection of a learning technique which works well for highly imbalanced distributions of responsive and non-responsive documents in a document collection as well as publications report a support vector machine (SVM) as a robust learning technique that works well for highly imbalanced data sets (see e.g., Johnson, Paragraph [0046]). However, it is respectfully submitted that the user annotation input facilitating greedy active learning, the greedy active learning maintaining a balance of likely-positive instances and likely- negative instances for labeling as disclosed and claimed is patentably distinct from the disclosure that it is a challenge to select a learning technique which works well for imbalanced distributions as disclosed by Johnson. Specifically, it is respectfully submitted that maintaining a balance of likely-positive instances and likely-negative instances for labeling via greedy active 
Examiner Response:
	The examiner respectfully disagrees, in response to the Appellant’s arguments regarding the Johnson reference. Johnson teaches a technique that helps balance highly imbalanced distributions of responsive and non-responsive documents in a corpus (Johnson: Paragraph [0046] “A significant challenge in predictive coding is the selection of a learning technique which works well for highly imbalanced distributions of responsive and non-responsive documents in a document collection… report SVM as a robust learning technique that works well for highly imbalanced legal datasets.”). The Johnson reference receives a set of unlabeled documents (Johnson: Paragraph [0082] “This dataset has a total of 21,578 documents.”) and then gathers the documents into subsets based on similarity (Johnson: Paragraph [0091] “Similar documents are determined by calculating a similarity score between two document profiles that measures some quality of sameness.”). The documents are then presented to a user who labels each document as belonging or not belonging to a class or subclasses based on relevant documents that are presented to a user. The unlabeled documents are scored and ranked based on the user input or automatically (Johnson: Paragraph [0032] “These documents are presented to a user who labels each document as belonging, or not belonging, to a class or classes, e.g. relevant documents.”). 
The Appellant argues that greedy active learning is patentably distinct from a support vector machine which works well for highly imbalanced data sets. The examiner interprets “greedy active learning” in view Johnson, which teaches the explicit use of active learning (Johnson: Paragraph [0020] “perform an iteration of active learning using a support vector (Appellant’s Specification: Paragraph [0070] “In one embodiment, the ML-based classifier uses support vector machine (SVM) approaches and an associated ML algorithm.”). Therefore, the support vector machine of Johnson is applied to balance the highly imbalanced document datasets.
The examiner notes that the Appellant provided high level arguments towards Johnson (U.S. 2017/0116544), while failing to consider the combination of prior art references cited in the rejection. The recitation of “greedy active learning” in the Appellant’s claims regarded as intended use language because greedy active learning is used to describe the purpose of the preceding limitations.
Appellant Remarks:
However, it is respectfully submitted that the user annotation input facilitating greedy active learning, the greedy active learning maintaining a balance of likely-positive instances and likely-negative instances for labeling as disclosed and claimed is patentably distinct from the disclosure that it is a challenge to select a learning technique which works well for imbalanced distributions as disclosed by Johnson. Specifically, it is respectfully submitted that maintaining a balance of likely-positive instances and likely-negative instances for labeling via greedy active learning as disclosed and claimed is patentably distinct from a support vector machine which works well for highly imbalanced data sets of Johnson and the balancing positive 
Specifically, these references teach away from each other where one reference (Johnson) is directed to a vector machine which works well for highly imbalanced data and the other reference is directed to balancing positive and negative examples to improved performance of the classifier. Additionally, neither Johnson or Csomai, taken alone or in combination, disclose or suggest, user annotation input facilitating greedy active learning, the greedy active learning maintaining a balance of likely-positive instances and likely-negative instances for labeling, much less the greedy active learning preventing an imbalanced distribution of positive instances and negative instances being selected from the unlabeled training set, as required by claims 1, 9 and 17. This deficiency of Johnson and Csomai is not cured by Daga.
Examiner Response:
	In response to the Appellant’s arguments regarding Johnson in view of Csomai, the examiner respectfully disagrees. Johnson in view of Csomai do not teach away from each other because they both attempt to solve a similar issue. It has been held that a prior art reference must either be in the field of Appellant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as stated above by Appellant, Johnson is selecting a SVM that works well for highly imbalanced data sets and Csomai is further concerned with balancing data exampled to improve the performance of a classifier. Both references, are related to the use of machine learning to classify data. Csomai teaches in Col. 9 Line 23-27 “If the data is from a training data set, then in block 308, the distribution of positive and negative examples is 
The Appellant provides high level arguments towards specific features of the prior art which are mapped element to element in the office action. The examiner further notes that the Appellants arguments are directed towards subject matter that is not explicitly claimed. 
Appellant Remarks:
Additionally, when discussing the element of performing the ranking if it is determined that one of the group of: no labeled instances associated with the input category are available in a collection of labeled instances and the collection of labeled instances is empty, the examiner cites to Webster. Specifically, the examiner cites to a portion of Webster which discloses that semantic domains contain groups of defined data model objects where the groups can contain any number of data model object or can exist as an empty collection. However, it is respectfully submitted that the mere disclosure that a data model object can exist as an empty collection is not a disclosure or suggestion of performing the ranking if it is determined that the collection of labeled instances is empty, as required by claims 2, 10 and 18.
Accordingly, claims 2, 10 and 18 are allowable for at least this additional reason.
Examiner Response:
	The examiner respectfully disagrees, Wang teaches ranking documents that have not yet been associated with a category (Wang: Paragraph [0024] “a document is not initially associated with a category label. A unique label, e.g., a document identifier, can be assigned to each of the documents that is not initially associated with a category label, as described in further detail below.”). The examiner notes that Wang discusses a ranking step in which a (Wang: Paragraph [0012] “ranking each of the determined sequences using the category-topic model;”). It is noted that one of ordinary skill in the art could identify that if a classification is performed and no labeled instances are found for that collection that it would be empty. Further, a step of ranking iteratively to perform a recalculation of the collection is commonly used in loops to mitigate the empty collection (a feature taught by Wang). Documents are labeled for classification and ranked, therefore if a collection is empty it would be obvious to perform an iteration to rank the documents into the empty collection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        

Conferees:
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127         
                                                                                                                                                                                               
/Jason Cardone/
Primary Examiner




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.